Quillian, Judge.
The exception being to the sustaining of. a general demurrer to the petition requesting a declaratory judgment, the issue to be here decided is whether the petition set forth a justiciable controversy as provided' by the Declaratory Judgment Act.
It is not so apparent from the averments of the petition compared with the requirements of the act under which the plaintiff seeks to qualify that he is not a peace officer as to exclude his right to have the issue passed upon and his status adjudicated by declaratory judgment. McCallum v. Quarles, 97 Ga. App. 178 (102 S. E. 2d 691); Georgia Casualty &c. Co. v. Turner, 86 Ga. App. 418, 422 (71 S. E. 2d 773); Parks v. Jones, 88 Ga. App. 188 (76 S. E. 2d 449); Darling v. Jones, 88 Ga. App. 812 (78 S. E. 2d 94).
The judge erred in sustaining the general demurrer to the petition.
The above ruling is not to be construed as determining whether or not the plaintiff is a peace officer and entitled to the benefits of the Peace Officers’ Annuity and Benefit Fund.

Judgment reversed.


Felton, C. J., and Nichols, J., concur.